Citation Nr: 1745980	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-41 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as excessive fatigue with sleep disorder.  

2.  Entitlement to an increased disability rating for post-operative left knee injury with arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2014, the Board remanded the case to provide the Veteran with a Board hearing, which he requested on his October 2010 substantive appeal.  In September 2015, the Veteran withdrew his hearing request.  

In December 2016, the Board remanded the case for an additional time to provide the Veteran with new VA examinations in connection with his claims on appeal.  

The case has now been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  With resolution of any doubt in the Veteran's favor, his currently diagnosed obstructive sleep apnea had its onset during active service. 

2.  On April 30, 2007, within one year of the claim for increase, the Veteran underwent a partial knee replacement on his service-connected left knee disability, the nature and extent of which is reasonably shown to be equivalent to prosthetic replacement of a knee joint as contemplated under Diagnostic Code 5055.

3.  Left knee ankylosis, extension limited to 30 degrees or more, impairment of the tibia and fibula, chronic residuals consisting of severe painful motion or weakness, and lateral instability or recurrent subluxation, have not been demonstrated. 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West. 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a temporary total rating for partial knee replacement of the service-connected left knee disability beginning April 30, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a Diagnostic Code (DC) 5055 (2016).

3.  Following the temporary total rating for left knee replacement, the criteria are met for a 30 percent rating, but no higher, for status-post partial left knee replacement.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.59, 4.71a Diagnostic Codes 5055, 5256, 5261, 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection - Applicable Laws and Regulations 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In this case, the Veteran is diagnosed with obstructive sleep apnea, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Sleep Apnea - Analysis 

Obstructive sleep apnea is currently diagnosed, as confirmed by a March 2007 sleep study. 

The Veteran's service treatment records do not show any treatment or diagnoses of sleep apnea.  A January 1999 STR does note a history of recurrent headaches and pain since 1992.  

Moreover, in June 2009, the Veteran submitted a "buddy statement" from a servicemember who served with the Veteran in Hawaii from 1990 to 1993 and lived with him for three months in 1996.  The friend noted that while in service between 1990 and 1993, he observed the Veteran with "somatesthesia."  He added that the Veteran would always complain of weakness and extreme fatigue regardless of the amount of sleep he got the night before.  He indicated that the Veteran would not go to sick call for being fatigued because he was a First Sergeant in an Infantry Division and the only thing he would have been told is to go to sleep earlier and not drink before he goes to sleep.  He further noted that the Veteran's wife would constantly complain how loudly he snored.  The friend indicated that in 1996, the Veteran lived with him for three month, when he observed his "apnea episodes."  Lastly the friend noted that from 1996 to 2000, he continued to notice the Veteran's had "bouts of somatesthesia" and when he heard about obstructive sleep apnea, he encouraged the Veteran to undergo a sleep study. 

In June 2009 correspondence, the Veteran's spouse indicated that they married in 1986 while he was stationed in Turkey.  She noted that upon his return, she "found him to be fatigued all the time and he snored horribly."  She added that at times he would wake himself up or she would have to wake him up because of the noise from his snoring.  She further stated that the Veteran continued to complain of weakness and extreme fatigue regardless of what time they went to bed or woke up.  She stated that she continuously complains to the Veteran about his snoring and gasping for air and remarked that the most frightening part was that he would stop breathing.  

The Board notes that both the Veteran's friend and spouse are competent to describe incidents of snoring and ceasing to breathe as well as noticing the Veteran being fatigued, as they would have observed those symptoms firsthand.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In support of his claim, the Veteran provided an August 2010 opinion authored by the private physician who conducted his March 2007 sleep study.  The physician indicated that the Veteran had symptomatology of obstructive sleep apnea even while he was in the military.  The physician further indicated a diagnosis for the condition was not as common during that time as in recent years testing had become more accurate.  The physician opined that the Veteran may have had sleep apnea even when he was in the military twenty or thirty years earlier and concluded that although he could not prove medically that the Veteran had sleep apnea in service, he stated that there was a strong possibility that the symptoms he experienced were the onset of sleep apnea in service. 

To the contrary however, an April 2017 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claim in-service injury, event or illness.  The examiner reasoned that the Veteran was not diagnosed until seven years after release from active duty and "any agreement with this claim as a direct service connection would be purely speculative based on the lack of supportive available documentation prior to the 2007 study.  The examiner added that he was in agreement that "it could not be medically proven" as noted by the Veteran's private physician.  

The Board however finds inadequacies in the VA examiner's opinion.  First, there is no indication that the VA examiner considered the aforementioned competent and credible lay evidence from the Veteran, his spouse, and fellow service member as to snoring and fatigue as early as 1986.  Accordingly, to the extent that the April 2017 VA opinion misstates the Veteran's medical history, it is based upon an inaccurate factual premise and is of little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The VA opinion is therefore not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  Second, the opinion is internally inconsistent.  The examiner initially provided an opinion unfavorable to the claim, but then stated that he was unable to relate the Veteran's obstructive sleep apnea to service without resorting to speculation, which constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The remaining etiology opinion, which was submitted by the August 2010 private physician, is competent medical evidence, and the Board finds that it carries great probative weight.  In this regard, the opinion is reasonably sound and factually accurate and is based on the Veteran's medical history.  The Board finds highly persuasive the private physician's opinion that there is a strong possibility that the symptoms the Veteran had during service are the same symptoms that he currently has, and which are attributed to his sleep apnea.  The finding that the Veteran has had obstructive sleep apnea symptoms particularly to include fatigue and headaches, as well as the competent and credible statements of his loud snoring and apnea episodes while in service, is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's obstructive sleep apnea had its onset during active service.    

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Left Knee - Analysis 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, VA received the Veteran's claim for increase for his left knee disability in July 2007.  An increased disability rating may be awarded as of the earliest date on which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such a date.  38 C.F.R. § 3.400 (o)(2) (2016).  Accordingly, the relevant temporal focus for adjudicating this increased rating claim is the period beginning July 6, 2006, which is one year prior to VA's receipt of the claim.

The Veteran filed an increased rating claim for left knee disability in July 2007.
 
Throughout the pendency of the appeal, the Veteran and his representative stated that he had a partial knee replacement which warrants a period of convalescence and the minimum rating of 30 percent on the cessation of that convalescence period 

The record reflects that, on April 30, 2007, within one year of VA's receipt of the claim, the Veteran underwent a left knee unicompartmental replacement with excision of osteophytes.  Notably, the Federal Circuit recently held that the provisions of Diagnostic Code 5055 are applicable to partial knee replacements.  Hudgens v. McDonald, 823 F.3d 630 (2016).  In view of the foregoing, the Veteran is entitled to a 100 percent rating for the requisite convalescence period following the left knee unicompartmental arthroplasty performed in April 2007.  

The Board will now turn to the rating period subsequent to the left knee replacement.

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis.  38 C.F.R. § 4.71a.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  These diagnostic codes pertain to functional limitation of the knee.  In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08   (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40. 

The relevant evidence during this rating period includes a November 2007 VA examination, in which the Veteran reported that since his surgery in April he was doing well, but still had some perioperative pain related to the knee, but not the type of pain he was having prior to the surgery.  Physical examination of the knee revealed extension to near zero degrees, but the examiner noted a 3 to 4 degree lag and flexion to 110 degrees.   
The Veteran underwent another VA examination in May 2010.  The Veteran noted that during this examination only his right knee was examined; however, the physical findings reveal that the left knee range of motion was from zero to 75 degrees.  There was objective evidence of pain after repetitive motion and the examiner stated that it was not possible to test for additional limitation of motion after three repetitions.  Lastly, the examiner noted that there was no ankylosis.

During a December 2016 "QTC" examination, left knee range of motion was from zero to 110 degrees.  There was no additional loss after three repetitions of motion, but the examiner noted that pain would significantly limit functional ability with repeated use over a period of time.  Additional factors contributing to the Veteran's left knee disability were disturbance of locomotion and interference with standing.  Muscle strength testing in left knee was normal.  There was no evidence of ankylosis or history of lateral instability or recurrent subluxation.  There was no evidence of joint stability on testing during the examination.  There was no evidence of any medial tibial stress syndrome ("shin splint").  Residual of partial left knee replacement was noted as pain.

Subsequent to the 2007 surgery, the Veteran noted that he still had pain on the outside compartment and the knee cap itself, and had never been "pain free."  He added that he just started to experience some discomfort on the inside compartment that appears to be from the exposed lip on the inside and rear of the replacement.  The Veteran noted that he received cortisone shots on the outside compartment and his last visit to his private orthopedic surgeon (the same one who completed is total right service-connected right knee replacement) he was told that inevitably he will have to have a total knee replacement in his left knee as well.  See June 2017 correspondence.

On review of the evidence following the left knee replacement, the Board finds that a rating of 30 percent is warranted under Diagnostic Code 5055, but a higher rating under such code or as analogous to Diagnostic Code 5256, 5261, or 5262 is not warranted.  In this regard, the Veteran is entitled to a minimum 30 percent rating under DC 5055 following the temporary total rating for left knee replacement.  
The evidence does not show and the Veteran does not contend that he has had ankylosis of the left knee at any time during the pendency of the claim.  He is able to move his left knee.  A rating in excess of 30 percent under DC 5256 is not warranted.   

Further, left knee extension has not been limited to 30 degrees or more, nor has such been approximated.  The Veteran exhibited "near" full left knee extension approximately seven months after the surgery.  During the May 2010 and December 2016 VA examinations, he had normal extension.  Even with consideration of the objective evidence of pain in May 2010, and the expected functional limitation with repeated use over a period of time referred to by the December 2016 examiner, the Board finds that the 30 percent rating adequately compensates the Veteran for any functional limitations that he currently possesses.  Even considering the DeLuca factors, the evidence does not support a finding of left knee extension limited to 30 degrees or more, nor is such a finding approximated.  Consequently, the criteria for a rating in excess of 30 percent under Diagnostic Code 5261 are not met.   

The Board further finds that the evidence does not show that the Veteran has any impairment of the tibia and fibula, and he does not assert otherwise.  The November 2007 and May 2010 VA examinations make no mention of any such impairment and the December 2016 "QTC" examination report specifically reflect that the Veteran has no impairment of the tibia and fibula and no shin splints.  Thus, the criteria for a rating in excess of 30 percent under Diagnostic Code 5262 are not met.   

The Board also finds that the Veteran's symptoms post-left knee replacement are not analogous to chronic residuals consisting of severe painful motion or weakness.  While acknowledging the Veteran's left knee pain on motion, as well as the disturbance of locomotion and interference with standing, the Board finds that the left knee symptoms do not rise to the level of severe painful motion or weakness.  Accordingly, the Board finds that his left knee symptoms are adequately compensated for in the currently assigned 30 percent rating.

Further, as noted above, there is entirely no evidence of any left knee lateral instability or recurrent subluxation.  The Board thus finds that a higher or separate rating for instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The medical evidence shows that the Veteran does have two scars as a result of the partial knee replacement and service connection is currently in effect for such residual.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for obstructive sleep apnea is granted. 

A temporary total rating for partial left knee replacement is granted beginning April 30, 2007, subject to the laws and regulations governing the award of monetary benefits.

Following the award of the temporary total rating for partial left knee replacement, a 30 percent rating, but not higher, for left knee disability, status-post replacement, is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


